Citation Nr: 0304544	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  99-18 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthralgia of the knees 
and elbows, claimed as joint pain, to include as due to an 
undiagnosed illness.

 (The issues of entitlement to service connection for a skin 
disorder, claimed as herpes simplex, to include as due to an 
undiagnosed illness will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969 and from November 1990 to June 1991.  He served in 
Southwest Asia from January 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was previously before the Board in March 2001, at 
which time the Board remanded this case for additional 
development.  Subsequently, in a July 2001 rating action, the 
RO granted service connection for PTSD and for a headache 
disorder.  As such this is considered a full grant of 
benefits; therefore, these two issues are no longer on 
appeal.

The Board is undertaking additional development as to the 
issue of service connection for a skin disorder, claimed as 
herpes simplex, to include as due to an undiagnosed illness 
currently in appellate status pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9 (a) (2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) codified at 38 C.F.R. § 20.903.)  After 
giving notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Gulf War.

3.  The veteran does not suffer from a chronic joint pain 
disorder as a result of disease or injury in service; there 
is no record of a diagnosis of chronic joint pain in service; 
there is no competent medical evidence demonstrating that the 
veteran currently has a chronic undiagnosed illness 
manifested by joint pain.


CONCLUSION OF LAW

The veteran does not have a chronic joint pain disorder, that 
is the result of disease or injury incurred in or aggravated 
by active military service, or as a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A 
(West 1991 and Supp. 2002); Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 
(Dec. 27, 2001); 38 C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. §§ 
3.303(b), 3.317 (2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of a May 2001 letter; the 
discussion in the July 1999, and July 2001 rating decisions; 
the Board Remand in March 2001; the August 1999 statement of 
the case; and the February 2000 and  July 2001 supplemental 
statements of the case.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  If VA is unable to obtain records 
identified by the veteran, VA must notify him of the identity 
of the records that were not obtained, explain the efforts 
taken to obtain the records, and describe any further action 
to be taken.

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim under the VCAA.  The 
veteran has been afforded examination by VA in April 1999 
addressing the disability on appeal.  Service, VA and private 
outpatient and hospital treatment records have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  In addition, the veteran had the opportunity to 
testify at a personal hearing at the RO in September 1999, 
and before a Travel Board Member in October 2000 sitting at 
the RO.  As noted the claim was remanded by the Board in 
March 2001 subsequent to the Travel Board hearing for 
additional development.

The Board notes that the President signed legislation in 
December 2001 (Public Law 103-107) which expanded 
compensation availability to Persian Gulf veterans to include 
medically unexplained chronic multisymptom illnesses such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome; and also further clarified the definition of an 
undiagnosed illness.  These legislative changes were 
effective on March 1, 2002, and have not been considered by 
the RO. However, the current claims before the Board do not 
involve any chronic multisymptom illnesses such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome; and the new statutory definition of an undiagnosed 
illness currently codified at 38 U.S.C.A. § 1117(g) (West 
Supp. 2002) does not represent a substantive change, but 
essentially duplicates material previously (and currently) 
found at 38 C.F.R. § 3.317(b) which has already been 
considered by the RO.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran.


Background.   Service records are silent as to any complaints 
or treatment for chronic joint pains of the knees and elbows.

In a VA examination in April 1999 the veteran reported that 
he occasionally noticed joint pains since returning from 
Saudi Arabia.  There was no history of any specific injury to 
any of the joints.  He described pain mostly in the knees and 
elbows with occasional swelling and stiffness.  There was no 
history of arthritis or other joint 
pain described, and no other significant history was noted.  
He denied smoking, and drinking.  

A musculoskeletal examination revealed a normal gait and 
posture.  The knee joints and elbows revealed no swelling, 
effusion, or tenderness.  Patella compression produced no 
pain.  Full ROM was elicited in both knee joints and elbows 
with no crepitus or associated pain.  Deep knee bends were 
performed normally.   The veteran had some palmar calluses 
with normal and symmetrical grip and strength.  Clinical 
tests revealed a negative rheumatoid factor and normal uric 
acid.  The diagnosis was arthralgia knees and elbows with 
normal examination and x-rays of the knee joints.

By rating decision in July 1999 service connection for 
arthralgia of the knees and elbows claimed as joint pains due 
to undiagnosed illness was denied.  In making that 
determination the RO noted no evidence in service of 
treatment for arthralgia of the knees or elbows.  Further the 
VA examination of April 1999 noted a full ROM of the knees 
and elbows with no evidence of joint pain, swelling, 
effusion, or tenderness.  

In a personal hearing at the RO in September 1999, the 
veteran testified that he could go to bed without any pain 
and wake up in the morning and it will be very painful to the 
point that he has very limited use of his hands and arms.  
His ankles and knees at times hurt and had a tendency to 
swell as do his fingers.  He did not believe that he had been 
tested for rheumatoid arthritis.  The only doctor he talked 
with was at the VA hospital, but she merely did an 
examination.  She did not do x-rays or an MRI.  

In a Travel Board hearing at the RO in October 2000, the 
veteran testified that his arthralgia started off mostly with 
his elbows and hands with swelling.  He had swelling and 
stiffness mostly in his knees and elbows, and occasionally in 
his back.  He essentially testified that he sometimes had 
problems with pain in his elbows, knees, and hands, and other 
times he did not.  He occasionally had pain in the back, but 
not as often.  He added that his knees and joint pain was not 
as debilitating as his headache and depression disorder.   

In March 2001 the Board remanded this case for additional 
development and compliance with the requirements of the VCAA.  
Subsequently additional medical evidence was received.  This 
evidence primarily dealt with other issues which subsequently 
were granted by the RO and are no longer before the Board, or 
are being further developed by the Board at this time.  No 
new evidence was submitted to support the claim for 
arthralgia, or joint pains.

The file contains service, private, and VA medical records 
revealing treatment and complaints for several conditions 
including joint pain.  The service records do not reveal any 
complaints or treatments of a joint pain disorder.

Criteria.   Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303(a) (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection. 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."   Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  In this case, the 
Board finds that change in the statute and the accompanying 
regulatory change do not provide a substantive change in 
regard to the veteran's claim. That is, neither the prior nor 
amended version of the law provides for a more favorable 
review of his claim.  As a result, the Board will consider 
his claim under both versions.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.  
In pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
In addition, the new law extends the period in which the VA 
may determine that a presumption of service connection should 
be established for a disability occurring in Persian Gulf War 
veterans to September 30, 2011.

Service connection may also be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than September 30, 
2011.  38 U.S.C.A. § 1117(a)(1), (2), (b) (Veterans Education 
and Benefits Expansion Act of 2001), Public Law 107-103, § 
202; 38 C.F.R. § 3.317(a)(1) (2001), 66 Fed. Reg. 56,614- 15. 
(Nov. 9, 2001); 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical location, 
or symptomatology are similar.  A disability referred to in 
this section shall be considered service- connected for 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuro-psychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Analysis.  In this case, the service medical records do not 
reflect any treatment for a chronic joint pain disability in 
service.  In a VA examination in April 1999 the veteran 
reported that he only "occasionally" noticed joint pains 
since returning from Saudi Arabia.  There was no history of 
any specific injury to any of the joints.  While the examiner 
provided a diagnosis of arthralgia, he also noted that both 
the veteran's elbows and knees were normal with no effusion, 
swelling, tenderness, crepitus or pain on full ROM.  In 
essence, no chronic disability was shown.  

There is no objective medical evidence of record to 
demonstrate a current chronic  arthralgia, or joint pain 
disability.  The Board notes that the veteran is capable of 
presenting lay evidence regarding his symptoms.  However, 
where, as here, a medical opinion is required to diagnose the 
condition and to provide a nexus to service, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
there is no basis to establish service connection for a 
chronic arthralgia disorder on a direct basis.

Furthermore, the veteran has only related that he suffered 
occasional joint pain.  At his April 1999 VA examination, 
chronic joint pain was reported or diagnosed, and his private 
treatment records contain no findings of a chronic a joint 
pain disorder.  These reports are devoid of any "objective 
indications of chronic disability," as contemplated by 38 
C.F.R. § 3.317(a).  Moreover, the veteran has been encouraged 
to provide other evidence that could be independently 
verified regarding his claimed symptoms but has not responded 
to those requests.  Therefore, the Board finds that he has 
not satisfied the conditions necessary to show that he 
developed a chronic disability while serving in Southwest 
Asia or that he has a joint pain disability that is manifest 
to a degree of 10 percent or more.

The evidence does not demonstrate any treatment for the 
veteran's claimed condition.  Without evidence of a current 
disability related to his military service, the claim for 
service connection for arthralgia, or a joint pain disability 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Absent "proof of a present disability, there can 
be no valid claim.")

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b) (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  



ORDER

Service connection for arthralgia of the knees and elbow, 
claimed as joint pain, to include as being due to undiagnosed 
illness is denied.




	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

